Citation Nr: 1112257	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-27 306	)	DATE
	)
	)


THE ISSUE

Whether any portion of the September 2009 decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel










FINDINGS OF FACT

1.  In April 2010, the Veteran submitted a statement in which he made vague allegations of CUE in a September 2009 Board decision.  

2.  The Board received notice in February 2011 that the Veteran wished to withdraw his CUE motion.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of the Board's September 2009 decision to determine whether that determination involved CUE should be dismissed.  38 C.F.R. § 20.1404(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2010), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       ____________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.  


